DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to preliminary amendment filed on 09/22/21 and applicant’s initiative interview held on 07/29/21.
Claims 17-18 & 21-22 are under examination.
4.	Claims 17 & 21 are currently amended and claims 18 & 22 are currently cancelled as set forth below.

Terminal Disclaimer
5.	Electronic terminal disclaimer filed on 09/22/21 has been reviewed and approved on 09/22/21. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
7.	The drawings filed on 09/18/20 are accepted by the examiner.

Information Disclosure Statements
09/30/20, 03/01/21, 04/16/21, 06/30/21 & 07/05/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Justin R. Nifong (Reg. No. 59, 389) on 09/29/21.
11.	The claims (17-18 & 21-22) have been amended as follow:
17.	(Currently Amended) A system comprising: one or more processor, the system configured for: establishing a connection with a mobile device,
providing connectivity between a first application server and the mobile device,
providing connectivity between a second application server and the mobile device;
receiving, from the mobile device, an indication of inactivity of the mobile device;
receiving, from the mobile device, an indication of a user selection for the mobile device to enter a power save mode, wherein the indication of user selection to enter the power save mode is received by the mobile device from a user of the mobile device; 
delivering notifications to the mobile device based on the indication of user selection for the mobile device to enter the power save mode and the indication of inactivity of the mobile device,
wherein the indication of inactivity is based off of an idle status of the mobile device;
receiving a keep-alive message to maintain the connection for delivering the notifications,
wherein, while the mobile device is in the power save mode, the system sends a notification to the mobile device and, in response, the system receives a message from the mobile device, 
wherein the system is further configured to delay sending subsequent notifications to the mobile device based on the message while the mobile device is in the power save mode,
wherein the delayed subsequent notifications are related to background application data transmission.
18.	(Canceled).
21.	(Currently Amended) A method comprising: 
establishing a connection with a mobile device,
providing connectivity between a first application server and the mobile device,
providing connectivity between a second application server and the mobile device;
receiving, from the mobile device, an indication of inactivity of the mobile device;
receiving, from the mobile device, an indication of a user selection for the mobile device to enter a power save mode, wherein the indication of user selection to enter the power save mode is received by the mobile device from a user of the mobile device; 
delivering notifications to the mobile device based on the indication of user selection for the mobile device to enter the power save mode and the indication of inactivity of the mobile device,
wherein the indication of inactivity is based off of an idle status of the mobile device;
receiving a keep-alive message to maintain the connection for delivering the notifications,
wherein, while the mobile device is in the power save mode, sending a notification to the mobile device, and, in response, receiving a message from the mobile device, 
wherein the method further includes delaying sending subsequent notifications to the mobile device based on the message while the mobile device is in the power save mode,
wherein the delayed subsequent notifications are related to background application data transmission.
22.	(Canceled).  


Response to Arguments
12.	Based on Examiner’s initiative interview held on 09/29/21 and applicant’s amendments filed on 09/22/21, claims 17-18 & 21-22 are allowable over the prior arts on the record. 
13.	Applicant's filed a terminal disclaimer on 09/22/21 to overcome an obviousness double patenting rejection against patent application numbers (10728899, 10194398, 11019529, and 10136441).


Allowable Subject Matter
14.	Claims 17-18 & 21-22 are allowed.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Sarin et al. 2017/0316418 A1 (Title: Leased device operation to a nearby device on detection device inoperability) (See Para. 0030, 0041 & 0091).
B.	Yang et al. 2017/0205870 A1.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469